 



Stock Purchase Agreement

  

Dated as of March __, 2014



 

By and Among



 

OLIVIA, INC.

 

AND

 

the principal shareholders of

OLIVIA, INC.

 

AND

 

SERENA B. POTASH

 

1

 

  

STOCK PURCHASE AGREEMENT

 

THIS STOCK PURCHASE AGREEMENT, (this “Agreement”) is made this __ day of March,
2014, by and among Elchanan Menachem Grossbaun and Eliezer Prager (each a
“Seller” and, collectively, the “Sellers”), Olivia, Inc., a Delaware corporation
(“Olivia.”, or the “Company”), and Serena B. Potash (the “Purchaser”). The
Sellers, the Company, and the Purchaser may be referred to herein each as a
“Party” and collectively, as the “Parties”.

 

WITNESSETH:

 

WHEREAS, Elchanan Menachem Grossbaun is the record owner of 1,000,000 shares of
the Company’s common stock, par value $0.0001 per share (the “Common Stock”) and
Eliezer Prager is the record owner of 250,000 shares of the Company’s Common
Stock;

 

WHEREAS, as stated above, together the Sellers, beneficially and of record, own
1,250,000 shares (the “Shares”) of the Company’s Common Stock, representing
approximately eighty-four percent (84%) of the issued and outstanding Common
Stock of the Company;

 

WHEREAS, pursuant to the terms and conditions of this Agreement, Sellers desire
to sell to the Purchaser and the Purchaser desires to purchase from the Sellers
all of the Shares (the “Acquisition”), for an aggregate purchase price of
$325,000 (the “Purchase Price”);

 

 

NOW THEREFORE, in consideration of the mutual promises, covenants and
representations contained herein, the parties herewith agree as follows:

 

Article I
SALE OF SECURITIES

 

1.01 Purchase and Sale. Subject to and upon the terms and conditions of this
Agreement, on the Closing Date (defined below), the Sellers shall sell, assign,
transfer, convey, and deliver to Purchaser, and Purchaser shall purchase from
the Sellers, the 1,250,000 shares of the Company’s Common Stock.

 

1.02 Purchase Price. Subject to and upon the terms and conditions of this
Agreement, on the Closing Date, the Purchaser shall pay to the Sellers, in full
payment for the 1,250,000 Shares and in reliance upon the representations and
warranties made herein by the Sellers, an aggregate of $325,000 to the Sellers,
and payable as provided in Section 1.05. Purchaser has currently deposited with
Seller’s attorneys a contract deposit of $32,500.00, thus leaving a net purchase
price owed at the Closing (as hereinafter defined) of $292,500.00

 

1.03 Closing.

 

(a) The sale and delivery of the 1,250,000 Shares to Purchaser, the payment of
the Purchase Price to Sellers, and the consummation of the other respective
obligations of the parties hereto contemplated by this Agreement will take place
at a closing (the “Closing”), which will take place at a mutually acceptable
location and date (the “Closing Date”).

 



2

 

 

(b) At the Closing:

 

(i) The Sellers shall deliver to the Purchaser a certificate (or certificates)
for the Shares, along with a fully executed stock power duly endorsed in form
for transfer to the Purchaser.

 

(ii) The Purchaser shall pay to the Sellers the net Purchase Price for the
Shares.

 

(c) At and at any time after the Closing, the Parties shall duly execute,
acknowledge and deliver all such further assignments, conveyances, instruments
and documents, and shall take such other action consistent with the terms of
this Agreement to carry out the transactions contemplated by this Agreement.

 

(d) All representations, covenants and warranties of the Purchaser and Sellers
contained in this Agreement shall be true and correct on and as of the Closing
Date with the same effect as though the same had been made on and as of such
date.

 

Article II
REPRESENTATIONS AND WARRANTIES OF THE SELLERS AND COMPANY

 

Sellers and the Company represent and warrant to the Purchaser, jointly and
severally, the following:

 

2.01 Organization; it is a corporation duly organized, validly existing, and in
good standing under the laws of the State of Delaware and has the requisite
corporate power and authority to own its properties and assets and carry on its
business as now being conducted. The Company is duly qualified as a foreign
entity to do business and is in good standing in the every jurisdiction in which
its ownership of property or the nature of the business conducted by it makes
such qualification necessary. All actions taken by the incorporators, directors
and/or shareholders of the Company have been valid and in accordance with the
laws of the State of Delaware.

 

2.02 OTCBB Listing. The Common Stock is included for quotation on the OTCBB,
under the symbol “OLIA.” The Common Stock is DTC-eligible.

 

2.03 Authorization; Enforcement; Validity.

 

(a) The Company has the requisite corporate power and authority to enter into
and perform its obligations under this Agreement and each of the other
agreements to be entered into by the Parties hereto in connection with the
transactions contemplated by this Agreement (collectively, the “Transaction
Documents”). The execution and delivery of the Transaction Documents by the
Company and the consummation by the Company of the transactions contemplated
hereby and thereby, has been duly authorized by the Company’s Board of Directors
and no further consent or authorization is required by the Company, its Board of
Directors or its shareholders. This Agreement and the other Transaction
Documents have been duly executed and delivered by the Company and constitute
the legal, valid and binding obligations of the Company, enforceable against the
Company in accordance with their respective terms.

 



3

 

 

(b) Sellers have all requisite power, authority and legal capacity to execute
and deliver this Agreement and all other Transaction Documents to which Sellers
are a party and to perform the transactions contemplated hereby and thereby.
This Agreement has been duly executed and delivered by Sellers and constitutes a
valid and binding obligation of the Seller, enforceable against Sellers in
accordance with its terms. At Closing, all other Transaction Documents to be
executed and delivered by Sellers shall have been duly executed and delivered by
Seller. All other Transaction Documents executed and delivered by Sellers shall
constitute valid and binding obligations of Seller, enforceable against Sellers
in accordance with their terms.

 

2.04 Capital. The Company is authorized to issue an aggregate number of two
hundred million (200,000,000) shares of capital stock, par value of $0.0001 per
share of which 200,000,000 shares are common stock, and no shares are of
authorized preferred stock. At the present time, 1,487,500 shares of Common
Stock are issued and outstanding. There are no preferred shares issued or
outstanding. All outstanding shares of Common Stock have been duly authorized
and validly issued and are fully paid and non-assessable. Sellers are the lawful
record and beneficial owner of the Shares. All outstanding shares of Common
Stock, including the Shares, are free of liens, encumbrances, security
interests, pledges, charges, clouds on title, options, restrictions and legal or
equitable rights of any persons including, but not limited to, rights of first
refusal, pre-emptive and/or similar rights (collectively, “Encumbrances”). There
are no outstanding subscriptions, options, rights, warrants, convertible
securities, or other agreements or commitments obligating the Sellers and/or
Company to issue or to transfer any shares of its capital stock and other than
the Acquisition nor does Sellers have any such obligation with respect to their
Shares. None of the outstanding shares of Common Stock are subject to any stock
restriction agreements and/or rights of first refusal, pre-emptive or similar
rights. All of the issued and outstanding capital stock of the Company has been
issued in compliance with all applicable law, including, but not limited to, all
state securities Laws. There are 40 shareholders of record of the company. All
of such shareholders have valid title to such shares and acquired their shares
in compliance with all applicable laws, including, but not limited to, all state
securities Laws. Sellers have delivered to Purchaser a true and correct list of
shareholders as of the Closing Date certified by the Company’s transfer agent
listing the name, address and amount of shares of Common Stock owned by each
shareholder. There are no options, warrants, rights, convertible or exchangeable
securities, “phantom” stock rights, stock appreciation rights, stock-based
performance units, commitments, contracts, arrangements or undertakings of any
kind which are outstanding or to which the Company is a party or by which it is
bound (x) obligating the Company to issue, deliver or sell, or cause to be
issued, delivered or sold, additional shares of capital stock or other equity
interests in, or any security convertible or exercisable for or exchangeable
into any capital stock of or other equity interest in, the Company, (y)
obligating the Company to issue, grant, extend or enter into any such option,
warrant, call, right, security, commitment, contract, arrangement or undertaking
or (z) that give any person the right to receive any economic benefit or right
similar to or derived from the economic benefits and rights occurring to holders
of the capital stock of the Company.

 



4

 

 

2.05 Subsidiaries. The Company does not currently own or control, directly or
indirectly, any interest in any other corporation, partnership, trust, joint
venture, limited liability company, association, or other business entity. The
Company is not a participant in any joint venture, partnership or similar
arrangement.

 

2.06 SEC Documents; Financial Statements. The Company is required under Section
15(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)
and has timely (including within any additional time periods provided by Rule
12b-25 under the Exchange Act) filed all reports, schedules, forms, statements
and other documents required to be filed by it with the SEC pursuant to the
reporting requirements of the Exchange Act (all of the foregoing filed prior to
the Closing Date, all exhibits included therein and financial statements, notes
and schedules thereto and documents incorporated by reference therein, all
amendments thereto and all schedules and exhibits thereto and to any such
amendments being hereinafter referred to as the “SEC Documents”). The Company
has delivered to Purchaser true, correct and complete copies of the SEC
Documents not available on the SEC’s EDGAR system. Except as corrected by
subsequent amendments thereto, as of their respective filing dates, the SEC
Documents (and the Registration Statement (as defined below), the Amended
Registration Statement (as defined below), and each prospectus forming a part
thereof), complied in all material respects with the requirements of the
Exchange Act and the rules and regulations of the SEC promulgated thereunder
applicable to the SEC Documents (and the Securities Act of 1933, as amended (the
“Securities Act”) and the rules and regulations promulgated thereunder as to the
Registration Statement (and the prospectus forming a part thereof) and the
Amended Registration Statement (and the prospectus forming a part thereof). As
of their respective filing dates, none of the SEC Documents (and/or the
Registration Statement (and the prospectus forming a part thereof), and the
Amended Registration Statement (nor the prospectus forming a part thereof)),
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. As of their respective filing dates, the financial statements of the
Company included in the SEC Documents (and the Registration Statement (and the
prospectus forming a part thereof), and the Amended Registration Statement (and
the prospectus forming a part thereof), (collectively, the “Financial
Statements”) complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto. The Financial Statements have been prepared in accordance with
generally accepted accounting principles, consistently applied, during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto, or (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments).

 

2.07 Indebtedness. Except as disclosed in the SEC Documents, the Company has no
liabilities, obligations and/or indebtedness of any nature (absolute, accrued,
direct, indirect, contingent or otherwise) that were to be disclosed in the SEC
Documents. The Company is not a guarantor or indemnitor of any indebtedness of
any other person, firm, or corporation.

 



5

 

 

2.08 Litigation. Neither Sellers nor the Company is a party to any direct and/or
indirect litigation, arbitration and/or other proceedings and neither Sellers
nor the Company is aware of any pending, threatened or asserted claims, lawsuits
or contingencies involving the Company, the Sellers and/or the Shares. To the
best of knowledge of the Sellers and the Company, there is no dispute of any
kind between the Company and any third party. As of the Closing Date, the
Company will be free from any and all liabilities, liens, claims and/or
commitments. The Company is not a party to any suit, action, arbitration, or
legal administrative or other proceeding, or pending governmental investigation.
To the best knowledge of the Sellers, there is no basis for any action or
proceeding and no such action or proceeding is threatened against the Company.
The Company is not a party to or in default with respect to any order, writ,
injunction, or decree of any federal, state, local, or foreign court,
department, agency, or instrumentality.

 

2.09 Taxes/Tax Returns. Taxes. (a) All Tax Returns, as hereinafter defined,
required to be filed by Olivia on or prior to the Effective Time or with respect
to taxable periods ending on or prior to the Effective Time have been or will be
prepared in good faith and timely filed with the appropriate Governmental Entity
on or prior to the Effective Time or by the due date thereof including
extensions.

 

(b) All “Taxes”, as hereinafter defined, that are required to be paid have been
or will be fully paid.

 

(c) Olivia has not waived any statute of limitations with respect to federal and
state income Taxes or agreed to any extension of time with respect to federal
income or state Tax assessment or deficiency.

 

(d) As of the date hereof, there are not pending or, to the knowledge of Olivia,
threatened any audits, examinations, investigations or other proceedings in
respect of matters of Tax that (i) were raised by any taxing authority in a
written communication to Olivia or any thereof; and (ii) would, if determined
adversely to Olivia , individually or in the aggregate, reasonably be expected
to have an Olivia Material Adverse Effect.

 

 

2.10 No Conflicts. The execution and delivery of this Agreement and the other
Transaction Documents by the Sellers and the Company and the performance by the
Sellers and the Company of their respective obligations hereunder and thereunder
will not cause, constitute, or conflict with or result in (a) any breach or
violation or any of the provisions of or constitute a default under any license,
indenture, mortgage, charter, instrument, articles of incorporation, bylaw, or
other agreement or instrument to which the Company, the officers, directors
and/or Sellers are a party, or by which any other such persons may be bound, nor
will any consents or authorizations of any party be required, (b) an event that
would cause the Company (and/or assigns) or any Sellers to be liable to any
party, or (c) an event that would result in the creation or imposition of any
lien, charge, or encumbrance on any asset of the Company or upon the 1,250,000
Shares.

 

2.11 Contracts, Leases and Assets. The Company is not a party to any contract,
agreement or lease. No person holds a power of attorney (and/or similar
document) from the Company or Sellers. Except as disclosed in the SEC documents,
the Company has no assets or liabilities or any obligations which would give
rise to a liability in the future.

 



6

 

 

 

2.12 Compliance with Laws. Sellers and the Company have complied in all material
respects, with, and is not in violation of any, federal, state, or local
statute, law, and/or regulation pertaining. Sellers and the Company have
complied with all federal and state securities laws in connection with the
offer, sale and distribution of its securities.

 

2.13 Regulations, Etc.; the Company agrees that no person has direct and/or
indirect rescission and/or similar rights with respect to any securities of the
Company. The 1,250,000 Shares being sold herein to the Purchaser are being sold
in a private transaction between the Sellers and the Purchaser exempt from the
registration requirements of the Securities Act pursuant to Section 4(a)(2) of
the Securities Act. The Company filed with the SEC a registration statement
covering the resale of 500,000 shares of Common Stock on Form S-1 on February
13, 2013 (the “Registration Statement”), pursuant to the Securities Act, which
Registration Statement was declared effective by the SEC on April 19, 2013.
Other than the Registration Statement, the Company has not filed any
registration statement under the Securities Act. In connection with the
Registration Statement and in all sales and/or issuances of securities of the
Company, the Company complied with all applicable laws including, but not
limited to, all state securities laws. As of the date hereof, the Registration
Statement (including the prospectus contained therein) is current and effective
and neither Sellers nor the Company has any knowledge and/or reason to believe
the Registration Statement (including the prospectus contained therein), will
not remain current and effective for the period of time applicable to similar
registration statements as provided in SEC rules and regulations. The securities
of the Company included in the Registration Statement may be sold pursuant to
and in accordance with the disclosure in the prospectus.

 

2.14 Closing Documents. All minutes, consents or other documents pertaining to
the Company to be delivered at the Closing shall be valid and in accordance with
the laws of Nevada.

 

2.15 Title. The Sellers have good, clean and marketable title to all of the
1,250,000 Shares. The Shares are free and clear of and from all Encumbrances,
except for restrictions on transfer imposed by federal and state securities
laws. None of the 1,250,000 Shares are or will be subject to any voting trust or
agreement nor subject to any rights of first refusal, pre-emptive or similar
rights. No person holds or has the right to receive any proxy or similar
instrument with respect to any of the 1,250,000 Shares. Sellers are not a party
to any agreement which offers or grants to any person the right to purchase or
acquire any of the 1,250,000 Shares. There is no applicable local, state or
federal law, rule, regulation, or decree which would, as a result of the
purchase of the 1,250,000 Shares by Purchaser, impair, restrict or delay voting
rights with respect to the Shares.

 

2.16 [reserved].

 

2.17 No Rights. Sellers acknowledges and understands that as of the date of this
Agreement and following the sale of the Sellers’ Shares to Purchaser, Sellers
will have no rights to, directly or indirectly beneficially own, have the right
to acquire, authorize the sale of, vote, receive dividends, or have any claims
or any rights, including voting rights, relating to such Shares.

 



7

 

 

2.18 Future Appreciation. Sellers acknowledge and understand that as a result of
the sale of the Sellers’ 1.250,000 Shares, Sellers will be foregoing any
opportunity Sellers may have to realize appreciation in the value of the Company
and/or the Shares.

 

2.19 Representations. All representations and warranties shall be true as of the
Closing.

 

2.20 Resolution. As of the date of the closing, Sellers and Company shall sign
the resolution attached hereto as Exhibit __ (“Resolution”), which states
amongst other things, that the Sellers shall resign from any officer and boards
positions with the Company, and shall appoint those person to the board and as
officers as stated in the Resolution.

 

2.21 Contract and Leases; Liabilities; Properties; Employees. Company, except as
stated in the SEC Documents: (i) has no assets; (ii) conducts no business; (iii)
is not a party to any contract, agreement or lease; (iv) has no liabilities
(absolute, accrued, contingent or otherwise); (v) owns no property (real,
personal or otherwise); (vi) has no employees, other than the Sellers; and/or
(vii) has no directors, other than the Sellers.

 

2.22 Brokers. There is no broker, finder or investment banker or other Person
entitled to any brokerage, finder’s, investment banking or other similar fee or
commission in connection with the transactions contemplated by this Agreement
based upon arrangements made by or on behalf of Olivia.

 

2.23 No Other Agreements to Sell. Company has no obligation, absolute or
contingent, legally binding or otherwise to any other ‘Person’, as hereinafter
defined, to sell any portion of its assets, to sell any portion of its capital
stock or other ownership interests or to affect any merger, consolidation or
other reorganization of itself or to enter into any agreement with respect
thereto.

 

2.24 Absence of Certain Changes or Events. (a) Company has not (i) amended its
Certificate of Incorporation or by-laws; (ii) declared or made, or agreed to
declare or make any payment of dividends or distributions of any assets of any
kind whatsoever to stockholders or purchased or redeemed, or agreed to purchase
or redeem, any of its capital stock; (iii) made any change in its method of
management, operation, or accounting; (v) entered into any transactions; (vi)
made any accrual or arrangement for or payment of bonuses or special
compensation of any kind or any severance or termination pay to any present or
former officer or employee; (vii) increased the rate of compensation payable or
to become payable by it to any of its officers or directors or any of its
employees; or (viii) made any increase in any profit sharing, bonus, deferred
compensation, insurance, pension, retirement, or other employee benefit plan,
payment, or arrangement, made to, for, or with its officers, directors, or
employees;

 

(b) Company has not (i) granted or agreed to grant any options, warrants, or
other rights for its stocks, bonds, or other corporate securities calling for
the issuance thereof; (ii) borrowed or agreed to borrow any funds or incurred,
or become subject to, any material obligation or liability (absolute or
contingent) except liabilities incurred in the ordinary course of business;
(iii) paid or agreed to pay any material obligation or liability (absolute or
contingent) other than current liabilities reflected in or shown on the most
recent Company’s balance sheet and current liabilities incurred since that date
in the ordinary course of business and professional and other fees and expenses
incurred in connection with the preparation of this Agreement and the
consummation of the transactions contemplated hereby; (iv) sold or transferred,
or agreed to sell or transfer, any of its assets, property, or rights, (v)
issued, delivered, or agreed to issue or deliver any stock, bonds, or other
corporate securities including debentures (whether authorized and unissued or
held as treasury stock), except in connection with this Agreement; and,

 

(c) Company has no assets, liabilities or accounts payable of any kind or
nature, actual or contingent, in excess of $___________ in the aggregate as of
the Closing Date.

 



8

 

 

 Article III 

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

 

3.01 Acquisition for Investment. The Purchaser is acquiring the Shares solely
for its own account for the purpose of investment and not with a view to or for
sale in connection with distribution. The Purchaser does not have a present
intention to sell the Shares, nor a present arrangement (whether or not legally
binding) or intention to affect any distribution of the Shares to or through any
person or entity. The Purchaser acknowledges that it is able to bear the
financial risks associated with an investment in the Shares and that it has been
given full access to such records of the Company and to the officers of the
Company and received such information as it has deemed necessary or appropriate
to conduct its due diligence investigation and has sufficient knowledge and
experience in investing in companies similar to the Company in terms of the
Company’s stage of development so as to be able to evaluate the risks and merits
of its investment in the Seller.

 

3.02 Sophistication. The Purchaser is a sophisticated investor, as described in
Rule 506(b)(2)(ii) promulgated under the Securities Act and has such experience
in business and financial matters that it is capable of evaluating the merits
and risk of an investment in the Company.

 

3.03 Opportunities for Additional Information. The Purchaser acknowledges that
such Purchaser has had the opportunity to ask questions of and receive answers
from, or obtain additional information from, the executive officers of the
Company concerning the financial and other affairs of the Company, and to the
extent deemed necessary in light of such Purchaser’s personal knowledge of the
Company’s affairs, such Purchaser has asked such questions and received answers
to the full satisfaction of such Purchaser, and such Purchaser desires to invest
in the Company.

 

3.04 Rule 144. The Purchaser understands that the Shares may not be offered for
sale, sold, assigned or transferred unless such Shares are registered under the
Securities Act or an exemption from registration is available. The Purchaser
acknowledges that such Purchaser is familiar with Rule 144 of the rules and
regulations of the Commission, as amended, promulgated pursuant to the
Securities Act (“Rule 144”), and that such person has been advised that Rule 144
permits resales only under certain circumstances. The Purchaser understands that
to the extent that Rule 144 is not available, Purchaser will be unable to sell
any Shares without either registration under the Securities Act or the existence
of another exemption from such registration requirement.

 



9

 

 

3.05 Legends. The Purchaser hereby agrees with the Company that the Shares will
bear the following legend or one that is substantially similar to the following
legend: 

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES LAWS
AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD,
PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED EXCEPT (1) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS OR (2) PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS, IN
WHICH CASE THE HOLDER MUST, PRIOR TO SUCH TRANSFER, FURNISH TO THE SELLERS AN
OPINION OF COUNSEL, WHICH COUNSEL AND OPINION ARE REASONABLY SATISFACTORY TO THE
SELLER, THAT SUCH SECURITIES MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED OR
OTHERWISE TRANSFERRED IN THE MANNER CONTEMPLATED PURSUANT TO AN AVAILABLE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS.

 

3.06 Additional Legend; Consent. Additionally, the Shares will bear any legend
required by the “blue sky” laws of any state to the extent such laws are
applicable to the securities represented by the certificate so legended. The
Purchaser consents to the Company making a notation on its records or giving
instructions to any transfer agent of Shares in order to implement the
restrictions on transfer of the Common Shares.

 

Article IV
CLOSING CONDITIONS; CLOSING DELIVERIES; POST CLOSING COVENANTS

 

4.01 Conditions of Purchaser’s Obligations at Closing. The obligation of
Purchaser to purchase and pay for the Shares at the Closing is subject to the
fulfillment as of the Closing Date of the following conditions, to Purchaser’s
satisfaction or waiver in its sole and absolute discretion:

 

(a) Representations, Warranties; Obligations. The Sellers’ and the Company’s
representations and warranties contained in this Agreement shall be true,
complete and correct at and as of the Closing Date (both immediately prior to
and immediately after giving effect to the transactions contemplated by this
Agreement and the other Transaction Documents) and the Sellers and the Company
shall have duly performed and complied with all covenants and obligations
required by this Agreement or the other Transaction Documents to be performed or
complied with by it on or before the Closing Date.

 



10

 

 

(b) Absence of Litigation. No action or proceeding shall be pending or ongoing
by or before any court or other governmental or administrative body or agency
(i) seeking to restrain, enjoin, prohibit or invalidate any of the transactions
contemplated by this Agreement and the other Transaction Documents, (ii) to
deregister the Common Stock, (iii) to make the Common Stock not DTC eligible, or
(iv) to remove the Common Stock from the OTCBB.

 

(c) No Changes. No change has occurred since the filing of the Company’s last
Annual Report on Form 10-K with the SEC that the Purchaser believes could affect
the Company.

 

(d) Certain SEC Filings. The Company shall have filed with the SEC through and
including the Closing Date, all periodic reports required to be filed by it
under SEC rules and regulations including, but not limited to (i) all Current
Reports on Form 8-K, and (ii) all Quarterly Reports on Form 10-Q.

 

(e) Sellers’ and the Company’s Closing Deliveries. The Sellers and the Company
shall have delivered to Purchaser all of the following documents and
instruments:

 

(i) this Agreement and the other Transaction Documents to which the Sellers and
the Company are a party, duly executed by Sellers and the Company;

 

(ii) stock certificate or certificates representing the 1,250,000 Shares, along
with stock powers with signature guarantee acceptable to the Company’s transfer
agent, representing the 1,20,000 Shares, endorsed in favor of the name or names
as designated by Purchaser or left blank, as may be requested by the Purchaser;

 

(iii) executed resignation letters from each of the Company’s officers,
effective as of the Closing Date;

 

(iv) executed resignation letters from each of the directors of the Company’s,
effective as of the Closing Date;

 

(v) executed resolutions of the Company’s board of directors appointing to the
Company’s board of directors such persons designated in writing by the Purchaser
with such appointments to be appointed as of the time of Closing;

 

(vi) all of the original business and corporate records of the Company,
including, but not limited to, correspondence (including correspondence with
FINRA, the SEC, State securities regulators, blue sky filings and all other
regulatory and governmental entities) files, bank statements, the Articles of
Incorporation (filed with the Secretary of State of the State of Delaware on
August 2, 2011, which Certificate of Incorporation have not been amended) and
the By-Laws (which have not been amended) of the Company, checkbooks, savings
account books, minutes of shareholder and directors meetings or written
consents, financial statements, shareholder listings, stock transfer records,
agreements and contracts that exist and such other documents as the Purchaser
shall reasonably request;

 



11

 

 

(vii) correspondence relating to listing of the Company’s Common Stock on the
OTCBB;

 

(viii) documents with DTC including, but not limited to, all back and forth
correspondence showing the Common Stock is currently DTC Eligible;

 

(ix) all correspondence and documents with and between the Company and its
auditors;

 

(x) certificate of Good Standing from the Secretary of State of Delaware dated
the Closing Date;

 

(xi) current certified shareholder list from the Company’s transfer agent;

 

(xii) the Company’s EDGAR filing codes;

 

(xiii) all other books and records of the Company, including bank statements,
bank records, DTC Reports and a Non-Objecting Beneficial Owner (NOBO) Listing;
and

 

such other documents of the Company as may be reasonably required by Purchaser
which shall not cause the Sellers unreasonable hardship;

 

4.02 Conditions of Sellers’ and the Company’s Obligations at Closing. The
obligation of the Sellers and the Company to complete the Acquisition and sell
the Shares to the Purchaser is subject to the fulfillment as of the Closing Date
of the following conditions, to Seller’s satisfaction or waiver in their sole
and absolute discretion:

 

(a) Representations, Warranties; Obligations. Each of the Purchaser’s
representations and warranties contained in this Agreement shall be true,
complete and correct at and as of the Closing Date (both immediately prior to
and immediately after giving effect to the transactions contemplated by this
Agreement and the other Transaction Documents) and the Purchaser shall have duly
performed and complied with all covenants and obligations required by this
Agreement or the other Transaction Documents to be performed or complied with by
it on or before the Closing Date.

 

(b) Absence of Litigation. No action or proceeding shall be pending or ongoing
by or before any court or other governmental or administrative body or agency
seeking to restrain, enjoin, prohibit or invalidate any of the transactions
contemplated by this Agreement and the other Transaction Documents.

 



12

 

 

(c) Purchaser’s Closing Deliveries. Purchaser shall have delivered to Sellers
all of the following documents and instruments:

 

(i) this Agreement and the other Transaction Documents to which the Purchaser is
a party, duly executed by the Purchaser; and

 

(ii) the Purchase Price.

 

 

4.03 Post-Closing Covenants.

 

(a) Filings with Government Agencies. No later than the last day required by SEC
rules and regulations from the Closing Date, the Purchaser shall file the Form D
and Current Report on Form 8-K with the SEC, disclosing the Acquisition, the
change of control of the Company and such other items required to be disclosed
pursuant to SEC rules and regulations.

 

Article V
REMEDIES

 

5.01 Termination. In addition to any other remedies, the Purchaser may terminate
this Agreement, if at the Closing, the Sellers have failed to comply with all
material terms of this Agreement, including but not limited to, all conditions
to Closing as set forth in Section 4.01 hereof, has failed to supply any
documents required by this Agreement unless they do not exist, or has failed to
disclose any material facts which could have a material adverse effect on the
Company, or on Purchaser’s acquiring good title to the Shares, or on any part of
this transaction. The Sellers may terminate this Agreement, if at the Closing,
the Purchaser has failed to comply with all material terms of this Agreement,
including but not limited to, all conditions to Closing as set forth in Section
4.02 hereof, has failed to supply any documents required by this Agreement
unless they do not exist.

 

5.02 Indemnification. From and after the Closing, the Parties, jointly and
severally, agree to indemnify the other against all actual losses, damages and
expenses including, but not limited to, legal fees and expenses caused by (i)
any material breach of this Agreement by them or any material misrepresentation
contained herein including any representation and/or warranty, or (ii) any
misstatement of a material fact or omission to state a material fact required to
be stated herein or necessary to make the statements herein not misleading.

 

5.03 Indemnification Non-Exclusive The foregoing indemnification provision is in
addition to, and not derogation of any statutory, equitable or common law remedy
any party may have for breach of representation, warranty, covenant or
agreement.

 



13

 

 

Article VI
MISCELLANEOUS

 

 

6.01 Captions and Headings. The article and paragraph headings throughout this
Agreement are for convenience and reference only, and shall in no way be deemed
to define, limit, or add to the meaning of any provision of this Agreement.

 

6.02 Amendments. This Agreement and any provision hereof, may be waived,
changed, modified, or discharged, only by an agreement in writing signed by the
Party against whom enforcement of any waiver, change, modification, or discharge
is sought.

 

6.03 Non Waiver. Except as otherwise expressly provided herein, no waiver of any
covenant, condition, or provision of this Agreement shall be deemed to have been
made unless expressly in writing and signed by the party against whom such
waiver is charged; and (i) the failure of any party to insist in any one or more
cases upon the performance of any of the provisions, covenants, or conditions of
this Agreement or to exercise any option herein contained shall not be construed
as a waiver or relinquishment for the future of any such provisions, covenants,
or conditions, (ii) the acceptance of performance of anything required by this
Agreement to be performed with knowledge of the breach or failure of a covenant,
condition, or provision hereof shall not be deemed a waiver of such breach or
failure, and (iii) no waiver by any party of one breach by another party shall
be construed as a waiver with respect to any other or subsequent breach.

 

6.04 Entire Agreement. This Agreement, including any and all attachments hereto,
if any, contain the entire Agreement and understanding between the parties
hereto, and supersede all prior agreements and understandings.

 

6.05 Partial Invalidity. In the event that any condition, covenant, or other
provision of this Agreement is held to be invalid or void by any court of
competent jurisdiction, it shall be deemed severable from the remainder of this
Agreement and shall in no way affect any other condition, covenant or other
provision of the Agreement. If such condition, covenant, or other provision is
held to be invalid due to its scope or breadth, it is agreed that it shall be
deemed to remain valid to the extent permitted by law.

 

6.06 Counterparts. This Agreement may be executed simultaneously in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Facsimile signatures will
be acceptable to all parties.

 

6.07 Notices. All notices, requests, demands, and other communications under
this Agreement shall be in writing and shall be deemed to have been duly given
on the date of service if served personally on the party to whom notice is to be
given, or on the third day after mailing if mailed to the party to whom notice
is to be given, by first class mail, registered or certified, postage prepaid,
or on the second day if faxed, and properly addressed or faxed as follows:

 

If to the Purchaser:

Serena B. Potash

c/o Law Offices of Bruce W. Minsky, P.C.

112 Brick Church Road

New Hempstead, New York 10977

Email: bwminsky@gmail.com

Phone: (646) 234-7006

 



14

 

 



If to the Sellers:

Elchanan Menachem Grossbaum

20 Haroe Street, Jerusalem, Israel

 

Eliezer Prager

18 Shivtei Israel Street, Bnei Brak, Israel

 

If to the Company:

Olivia, Inc.

8605 Santa Monica Blvd #88454

Los Angeles, CA 90069-4109

Attn: Serena B. Potash

Phone: (213) 947-1011

 

With a copy to (which shall not constitute notice):

 

Szaferman Lakind Blumstein & Blader, PC

101 Grovers Mill Road

Second Floor

Lawrenceville, NJ 08648

Attn: Gregg E. Jaclin, Esq.

Phone: (609) 275-0400

Fax: (609) 555-0969

 

6.08 Binding Effect. This Agreement shall inure to and be binding upon the
heirs, executors, personal representatives, successors and assigns of each of
the Parties to this Agreement

 

6.09 Effect of Closing. All representations, warranties, covenants, and
agreements of the parties contained in this Agreement, or in any instrument,
certificate, opinion, or other writing provided for in it, shall be true and
correct as of the Closing and shall survive the Closing of this Agreement for a
period of three (3) years.

 

6.10 Mutual Cooperation. The Parties hereto shall cooperate with each other to
achieve the purpose of this Agreement, and shall execute such other and further
documents and take such other and further actions as may be necessary or
convenient to effect the transaction described herein.

 

6.11 Governing Law. This Agreement shall be governed by and construed solely and
exclusively in accordance with the internal laws of the State of Delaware
without regard to the conflicts of laws principles thereof. The parties hereto
hereby expressly and irrevocably agree that any suit or proceeding arising
directly and/or indirectly pursuant to or under this Agreement shall be brought
solely in a federal or state court located in the State of New York. By its
execution hereof, the parties hereby covenant and irrevocably submit to the
in personam jurisdiction of the federal and state courts located in the State of
New York and agree that any process in any such action may be served upon any of
them personally, or by certified mail or registered mail upon them or their
agent, return receipt requested, with the same full force and effect as if
personally served upon them in New York, New York. The parties hereto expressly
and irrevocably waive any claim that any such jurisdiction is not a convenient
forum for any such suit or proceeding and any defense or lack of in personam
jurisdiction with respect thereto. In the event of any such action or
proceeding, the party prevailing therein shall be entitled to payment from the
other party hereto of all of its reasonable counsel fees and disbursements.

 



15

 



 

ARTICLE VII

CONDUCT PENDING THE CLOSING

 

7.1 Operations of Company. (a) Olivia covenants for itself that, after the date
hereof and prior to the Closing (unless Seller shall otherwise approve in
writing or required by applicable law) Company shall not:

(i) conduct any business;

(ii) (A) amend its certificate of incorporation or by-laws, or adopt any
stockholders’ rights plan or enter into any agreement with any of its
stockholders in their capacity as such, (B) split, combine, subdivide or
reclassify its outstanding shares of its capital, (C) declare, set aside, make
or pay any dividend or distribution payable in cash, stock or property in
respect of any of its capital stock, or, (D) repurchase, redeem or otherwise
acquire to purchase, redeem or otherwise acquire, any shares of its capital
stock;

(iii) take or fail to take any action that would (A) cause any of its
representations and warranties herein to become inaccurate or misleading in any
material respect;

(iv) issue, deliver, sell or encumber shares of any class of its capital stock
or any securities convertible into, or any rights, warrants or options to
acquire, any such shares;

(v) acquire or make any investment in any business or other Person, whether by
merger, consolidation, purchase of property or assets or otherwise; and/or,

(vi) enter into any commitments or agreements to do any business or other
Person, whether by merger, consolidation, purchase of property or assets or
otherwise;



ARTICLE VIII

ADDITIONAL AGREEMENTS

 

8.1 Expenses. Whether or not this Agreement is consummated, all costs and
expenses incurred in connection with this Agreement and the transactions
contemplated hereby, shall be paid by the Party incurring such expenses.

8.2 Review of Information. Subject to applicable laws relating to the exchange
of information, each Party shall have the right to review in advance, and to the
extent practicable, each will consult with the other about all information
relating to that appears in any filing made with, or written materials submitted
to, any third party and/or any Governmental Entity in connection with this
Agreement. In exercising the foregoing right, each of the Parties shall act
reasonably and as promptly as practicable.

  

17

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Follow]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



18

 

 



  SELLERS:         /s/ Elchanan Menachem Grossbaum   Elchanan Menachem Grossbaum
(Individually)         /s/ Eliyahu Prager   Eliyahu Prager (Individually)      
        THE COMPANY:         OLIVIA, INC.               By: /s/ Elchanan
Menachem Grossbaum   Name: Elchanan Menachem Grossbaum   Title: President, Chief
Executive Officer, Chief     Financial Officer, and Treasurer         PURCHASER:
        Serena B. Potash           Eliezer Prager



 



19

 

 

IN WITNESS WHEREOF, this Agreement has been duly executed by the Parties hereto
as of the date first written above.

  





  SELLERS:             Elchanan Menachem Grossbaum (Individually)            
Eliezer Prager (Individually)               THE COMPANY:         OLIVIA, INC.  
            By: /s/ Elchanan Menachem Grossbaum   Name: Elchanan Menachem
Grossbaum   Title: President, Chief Executive Officer, Chief     Financial
Officer, and Treasurer         PURCHASER:         /s/ Serena B. Potash   Serena
B. Potash



  



20



